In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                 No. 02-18-00374-CR

ZACHARY AUGUSTE KITCHEN,                   §    On Appeal from the 297th District
Appellant                                       Court

                                           §    of Tarrant County (1478907D)

                                           §    July 15, 2019
V.
                                           §    Opinion by Justice Birdwell

                                           §    (en banc)

THE STATE OF TEXAS                         §    (p)

              JUDGMENT ON EN BANC RECONSIDERATION

       This court has again considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed.

                                      SECOND DISTRICT COURT OF APPEALS


                                      By /s/ Wade Birdwell
                                        Justice Wade Birdwell